—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered February 2, 1999, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he possessed the stolen vehicle is unpreserved for appellate review (see CPL 470.05 [2]; People v *451Gray, 86 NY2d 10; People v Rodriguez, 262 AD2d 428; People v Udzinski, 146 AD2d 245), as he failed to specifically raise this issue in his motion to dismiss at trial (see People v Rodriguez, supra; People v Steisi, 257 AD2d 582). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Williams, 239 AD2d 271; People v Katende, 198 AD2d 522). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Florio, J.P., O’Brien, McGinity and H. Miller, JJ., concur.